Citation Nr: 1511274	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  14-22 596	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to special monthly compensation based on aid and attendance.  

2. Entitlement to an effective date earlier than March 21, 2014 for a combined 100 percent rating.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran served on active duty from August 1942 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2014 rating decision the RO determined that there was clear and unmistakable error in a previous evaluation of the right knee and retroactively increased the rating to 60 percent from March 17, 2011.  The RO also increased the rating for intervertebral disc syndrome and radiculopathy of the right lower extremity to 40 percent effective March 21, 2014.  The accompanying code sheet shows a combined 100 percent rating from March 21, 2014.  In the attached cover letter the RO notified the Veteran that his claim for a total disability rating based on individual unemployability (TDIU) was moot because his overall combined schedular rating was 100 percent effective March 21, 2014.  In June 2014 the Veteran filed a notice of disagreement with the effective date of the 100 percent combined rating noting that if he was not awarded an earlier effective date then he should be awarded TDIU for the earlier period.  

As a matter of law appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  There is no basis to act upon the Veteran's June 2014 notice of disagreement.  

In May 2014 and June 2014 the Veteran requested a videoconference Board hearing.  The Board was thereafter notified in January 2015 that the Veteran had died that same month.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

FINDING OF FACT

On January 28, 2015, the Board was notified that the Veteran died earlier that month.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The AOJ issued a decision in April 2012 that, in pertinent part, denied the assignment of an award for special monthly compensation (SMC) based on aid and attendance.  While other issues were addressed in that decision and initially appealed in his May 2013 notice of disagreement, the Veteran specifically limited his appeal to the SMC issue in his May 2014 substantive appeal.  He also perfected an appeal on the issue of entitlement to an effective date earlier than March 21, 2014 for a combined 100 percent rating.

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


